PER CURIAM.
This is an appeal by plaintiffs below from a summary final judgment entered in favor of the defendants in an action for personal injuries sustained by Mr. Berkowitz, a United States postman, when he was entering the defendant’s premises to make a routine delivery and pick-up of mail. The injuries occurred when Mr. Berkowitz bumped his nose on a light fixture while walking on a brick planter near the front door of Lum’s. He alleged that the parking area was flooded by heavy rains and that improperly parked cars blocked the entrance, therefore he chose to walk on the planter to make his entrance into the defendant’s place of business.
The sole question on appeal is whether the trial court erred in entering a summary final judgment in favor of the defendants. From our careful examination of the record on appeal we have concluded that the record conclusively establishes the absence of any genuine triable issue of material fact and defendants were entitled to a judgment as a matter of law.
For the reasons stated the summary judgment is affirmed.
Affirmed.